        Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 1 of 17




                UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK – MANHATTAN DIVISION

KEITH HOBBS, a Georgia resident,
individually and as the representative of a
class of similarly-situated persons,

                   Plaintiff,
                                                   No. 19-cv-5849
v.

NATIONAL GENERAL HOLDINGS                         CLASS ACTION
CORP., DIRECT GENERAL
CORPORATION dba DIRECT AUTO &
LIFE INSURANCE, and LOWER                         JURY TRIAL DEMANDED
INSURANCE RATES,

                   Defendants.

                          CLASS ACTION COMPLAINT
                                  INTRODUCTION

      1.     Plaintiff, Keith Hobbs (“Plaintiff”), brings this action under the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

      2.     The TCPA was enacted in response to widespread public outrage

concerning the proliferation of intrusive, nuisance telemarketing practices. See

Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

      3.     The TCPA is designed to protect consumer privacy by prohibiting,

among other things, autodialed and prerecorded telemarketing calls to cellular

telephones without the “prior express written consent” of the called party.

      4.     Defendants    made    at   least   one   automated     and   prerecorded

telemarketing call to Plaintiff using equipment prohibited by the TCPA, even

though they did not have his prior express written consent to do so.
         Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 2 of 17




       5.     Plaintiff did not give prior express written consent to receive an

autodialed prerecorded phone call on his cellular phone from any of the Defendants.

       6.     This case challenges Defendants’ practice of initiating autodialed and

artificial voice telemarketing calls to cellular telephones without the prior express

written consent of the called parties as required by the TCPA. 47 C.F.R. §

64.1200(a)(2), (f)(8)(i).

       7.     Plaintiff seeks class-wide relief against Defendants for violating the

Telephone Consumer Protection Act, 47 U.S.C. § 227. A class action is the best

means of obtaining redress for Defendants’ illegal calls and is consistent both with

the private right of action afforded by the TCPA and the fairness and efficiency

goals of Rule 23 of the Federal Rules of Civil Procedure.

       8.     Defendants’ practice caused actual harm to Plaintiff and the other

members of the Class in several ways, including temporarily using their cellular

phones and tying up their lines, invading their privacy, causing wear and tear on

their cellular phones, consuming battery life, and causing some of them to be

charged for calls they did not want to receive. Moreover, these calls injured Plaintiff

and the Class because they were frustrating, obnoxious, annoying, and a nuisance,

and disturbed their solitude.

                                      PARTIES
       9.     Plaintiff, Keith Hobbs, is an individual and a citizen of Columbus,

Georgia.




                                          2
        Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 3 of 17




      10.     Defendant National General Holdings Corp. (“National General”) is a

Delaware corporation and insurance holding company headquartered within this

federal district at 59 Maiden Lane 38th Floor, New York, NY.

      11.     National General operates under the brand name “National General

Insurance.”

      12.     Defendant Direct General Corporation dba Direct Auto & Life

Insurance (“Direct General”) is a Tennessee corporation headquartered at 1281

Murfreesboro Road, Nashville, TN 37217-2423, and with offices in New York,

including locations within this federal district.

      13.     Direct General is an operating subsidiary of National General.

      14.     National General and Direct General are collectively referred to as

“Direct Auto Insurance.”

      15.     Defendant Lower Insurance Rates is a web-based company with an

agent located at 21 rue Victor Massé, 75009 Paris, France. Lower Insurance Rates

owns the website www.lower-insurance-rates.com, an online marketplace that connects

insurance companies and service providers to consumers through an online and

telephone database.

                            JURISDICTION AND VENUE

      16.     Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under the TCPA, a federal statute.

      17.     Personal jurisdiction exists in New York because National General’s

principal place of business is in New York, a substantial portion of the conduct took



                                           3
         Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 4 of 17




place in New York, each of the Defendants has transacted business and made or

performed contracts substantially connected with the State, and Defendants

purposely directed activities at residents within the forum.

        18.   Venue is proper in the Southern District of New York because National

General resides in this District, National General and Direct General are residents

of the State for venue purposes, Defendants have sufficient contacts with this

District, and a substantial part of the events or omissions giving rise to Plaintiff’s

claim occurred in this District.

              BACKGROUND AND ENFORCEMENT OF THE TCPA

        19.   In 1991, Congress enacted the TCPA to regulate the explosive growth

of the telemarketing industry. In so doing, Congress recognized that “[u]nrestricted

telemarketing … can be an intrusive invasion of privacy[.]” Telephone Consumer

Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. §

227).

        20.   When Congress enacted the TCPA in 1991, it found that telemarketers

were calling 18 million Americans every day. In re Rules and Regulations

Implementing the TCPA of 1991, 18 FCC Rcd. 14014, 14021 ¶ 8 (2003) (“2003

Order”). By 2003, telemarketers were calling 104 million Americans every day,

assisted by the proliferation of new and more powerful autodialing technology. Id.,

18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

        21.   The problems Congress identified when it enacted the TCPA have only

grown worse in recent years. The FCC has emphasized that action must be taken to



                                          4
         Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 5 of 17




“stop the scourge of illegal robocalls” because “U.S. consumers received

approximately 2.4 billion robocalls per month in 2016.” See https://www.fcc.gov/about-

fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing.

              THE TCPA PROHIBITS AUTOMATED AND PRERECORDED
                           TELEMARKETING CALLS

        22.     The TCPA requires prior express written consent for all autodialed or

artificial prerecorded telemarketing calls to cellular telephone numbers. 47 U.S.C.

§227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(2).

        23.     “The term prior express written consent means an agreement, in

writing, bearing the signature of the person called that clearly authorizes the seller

to deliver or cause to be delivered to the person called advertisements or

telemarketing messages using an automatic telephone dialing system or an

artificial or prerecorded voice, and the telephone number to which the signatory

authorizes such advertisements or telemarketing messages to be delivered.” 47

C.F.R. § 64.1200(f)(8).

        24.     “The written agreement shall include a clear and conspicuous

disclosure informing the person signing that: (A) By executing the agreement, such

person authorizes the seller to deliver or cause to be delivered to the signatory

telemarketing calls using an automatic telephone dialing system or an artificial or

prerecorded voice; and (B) The person is not required to sign the agreement (directly

or indirectly), or agree to enter into such an agreement as a condition of purchasing

any property, goods, or services.” 47 C.F.R. § 64.1200(f)(8)(i)(A).




                                                   5
          Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 6 of 17




      25.     According to the FCC, “[t]he term seller means the person or entity on

whose behalf a telephone call or message is initiated for the purpose of encouraging

the purchase or rental of, or investment in, property, goods, or services, which is

transmitted to any person.” 47 C.F.R. § 64.1200(f)(9).

      26.     Pursuant to its authority to make rules and regulations to implement

the TCPA, 47 U.S.C. § 227(b)(2), the FCC has ruled in a 1995 Memorandum

Opinion and Order that “the party on whose behalf a solicitation is made bears

ultimate responsibility for any violations. Calls placed by an agent of the

telemarketer are treated as if the telemarketer itself placed the call.” In re Rules &

Regulations Implementing the TCPA of 1991, 10 FCC Rcd. 12391, 12397 ¶ 13

(1995).

      27.     On May 9, 2013, the FCC released a Declaratory Ruling confirming

that a person or other entity that contracts out its telephone marketing “may be

held vicariously liable under federal common law principles of agency for violations

of … section 227(b) … that are committed by third-party telemarketers.” In re Joint

Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574, ¶ 1 (2013) (“DISH

Network”).

      28.     A “seller” may be liable for telemarketing activities that it outsources,

even if it does not physically place the calls:

      [A]llowing the seller to avoid potential liability by outsourcing its
      telemarketing activities to unsupervised third parties would leave
      consumers in many cases without an effective remedy for
      telemarketing intrusions. This would particularly be so if the
      telemarketers were judgment proof, unidentifiable, or located outside
      the United States, as is often the case. Even where third-party

                                            6
        Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 7 of 17




       telemarketers are identifiable, solvent, and amenable to judgment
       limiting liability to the telemarketer that physically places the call
       would make enforcement in many cases substantially more expensive
       and less efficient, since consumers (or law enforcement agencies) would
       be required to sue each marketer separately in order to obtain effective
       relief. As the FTC noted, because “[s]ellers may have thousands of
       ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.”
DISH Network, 28 FCC Rcd at 6588, ¶ 37.

       29.    Finally, the FCC has stated that called parties may obtain “evidence of

these kinds of relationships ... through discovery, if they are not independently

privy to such information.” Id. at 6592-93, ¶ 46. Evidence of circumstances pointing

to apparent authority on behalf of the telemarketer “should be sufficient to place

upon the seller the burden of demonstrating that a reasonable consumer would not

sensibly assume that the telemarketer was acting as the seller’s authorized agent.”

Id.

       30.    Under principles of agency and apparent authority, Direct Auto

Insurance is vicariously liable for the autodialed and artificial or prerecorded1 voice

telemarketing calls that Lower Insurance Rates placed to the cellular phones of

Plaintiff and the Class advertising insurance with Direct Auto Insurance.

       31.    Direct Auto Insurance ratified and accepted the benefits of Lower

Insurance Rates’ autodialed and prerecorded telemarketing calls and it appeared to

Plaintiff and the Class that Lower Insurance Rates acted with Direct Auto

Insurance’s authority when placing the automated and prerecorded robocalls. See

https://www.fcc.gov/consumers/guides/stop-unwanted-robocalls-and-texts (“Robocalls are calls

1    “Prerecorded” shall refer to refer to “artificial or prerecorded voice” calls or
messages.
                                             7
            Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 8 of 17




made with an autodialer or that contain a message with a prerecorded or artificial

voice.”).

                                         FACTS
       32.      Advertising to cellular phones uses the called party’s equipment.

       33.      Lower Insurance Rates transmitted autodialed and prerecorded calls

to cellular phones—those of Plaintiff and the other members of the putative Class—

to promote Direct Auto Insurance’s products and services without the called parties’

prior express written consent.

A.     Relationship between Lower Insurance Rates and Direct Auto Insurance.

       34.      Lower Insurance Rates offers insurance rate comparison tools to

consumers on behalf of insurance companies and service providers.

       35.      Lower Insurance Rates contracts with various insurance companies

and service providers, including Direct Auto Insurance, to generate business and

connect to consumers to offer “competitive” insurance quotes.

       36.      Lower Insurance Rates is an “online marketplace, [that is] run by, and

work[s] directly with insurance providers to help aggregate the right insurance

offers and present them to [consumers.]. See www.lower-insurance-rates.com (last visited

June 13, 2019).

       37.      Lower Insurance Rates acts as an intermediary between insurance

companies, such as Direct Auto Insurance, to solicit business.

       38.      Lower Insurance Rates solicits business through robocalls that use

prerecorded voice prompts to cellular phones.



                                            8
        Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 9 of 17




      39.    Once Lower Insurance Rates connects with a consumer through a

robocall, Lower Insurance Rates uses prerecorded voice prompts and menu transfer

the call to an insurance company, such as Direct Auto Insurance, to generate an

insurance quote.

      40.    Lower Insurance Rates programs its autodialer menu to transfer a

connected call directly to Direct Auto Insurance after the called party answers a

series of voice prompts with their information.

      41.    Once a call is transferred, Direct Auto Insurance collects additional

information from the called party to advertise and promote an insurance quote.

B.    Lower Insurance Rates called cellular phones on behalf of Direct Auto
      Insurance using an autodialer and prerecorded voice.

      42.    Lower Insurance Rates called Plaintiff’s cellular phone using an

autodialer and a prerecorded voice to advertise Direct Auto Insurance’s

“competitive” rates and insurance options on behalf of Direct Auto Insurance.

      43.    On August 24, 2018, Plaintiff received two autodialed and prerecorded

calls from Lower Insurance Rates that were made on behalf of Direct Auto

Insurance.

      44.    The first call began with “dead air.” Plaintiff answered and said

“Hello?” three times before he heard a distinctive “click” and a prerecorded voice

introduced himself as “Justin” from Lower Insurance Rates.

      45.    After a series of prerecorded voice prompts, which Plaintiff answered

with his personal information, “Justin” (prerecorded voice) from Lower Insurance

Rates transferred the call to Direct Auto Insurance for an insurance quote.


                                          9
       Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 10 of 17




      46.    Once the call was transferred, Plaintiff completed an over-the-phone

application with for an auto insurance quote with one of Direct Auto Insurance’s

license insurance agents.

      47.    After Direct Auto Insurance provided Plaintiff with an insurance

quote, Plaintiff received a second call that same day.

      48.    The second call began with a distinctive pause and a “click.” After

Plaintiff said, “Hello?” a prerecorded voice came on the line:

      Hi there! This is a courtesy call from the insurance network customer
      satisfaction team. We’re calling to confirm that you received a
      competitive quote from one of our agents. Press “1” is you already
      received a quote and are satisfied with your experience. Press “2” if you
      didn’t receive a quote or would like to get an additional quote.

      49.    Both calls began with a distinctive pause and a “click” after Plaintiff

answered. A pause followed by a “click” is evidence of the caller’s use of a predictive

dialer, which uses an algorithm to “predict” when telemarketing agents will be

available to field the call. See 2003 Order, 18 FCC Rcd. at 14022, n. 31.2

      50.    The above facts demonstrate that the calls were made as part of a

telemarketing campaign, and that the calls were made using an automatic

telephone dialing system (“ATDS”) and a prerecorded voice.

      51.    The TCPA defines “automatic telephone dialing system,” or “ATDS,” as

“equipment which has the capacity—(A) to store or produce telephone numbers to



2      “[I] 2003, the FCC expressed growing concern about the proliferation of
predictive dialing systems that use “a complex set of algorithms to automatically
dial consumers’ telephone numbers in a manner that predicts the time when a
consumer will answer the phone and the telemarketer will be available to take the
call.”
                                          10
       Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 11 of 17




be called, using a random or sequential number generator; and (B) to dial such

numbers.” 47 U.S.C. § 227(a)(1).

      52.    “The statutory definition of ATDS is not limited to devices with the

capacity to call numbers produced by a ‘random or sequential number generator,’

but also includes devices with the capacity to dial stored numbers automatically.

Accordingly, we read § 227(a)(1) to provide that the term automatic telephone

dialing system means equipment which has the capacity—(1) to store numbers to be

called or (2) to produce numbers to be called, using a random or sequential number

generator—and to dial such numbers.” Marks v. Crunch San Diego, LLC, 904 F.3d

1041, 1052 (9th Cir. 2018).

      53.    Lower Insurance Rates used a device that had either: (A) the capacity

to call numbers produced using a random or sequential number generator, or (B)

the capacity to dial stored numbers automatically. Id.

      54.    Lower Insurance Rates initiated unauthorized telephone solicitations

to the cellular phones of Plaintiff and other members of the Class using an ATDS

and prerecorded voice to advertise the availability of a refinance with Direct Auto

Insurance without their prior express written consent.

      55.    Lower Insurance Rates used an ATDS and prerecorded voice to call the

cellular phones of Plaintiff and other Class members to connect them to Direct Auto

Insurance in order to encourage them to apply for a refinance or other loan, and did

so without their prior express written consent.




                                         11
       Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 12 of 17




      56.    Defendants’ autodialed and prerecorded voice calls to cellular phones

were designed to encourage and offer Direct Auto Insurance’s goods or services for

sale, including “competitive” insurance quotes.

      57.    Plaintiff did not give Lower Insurance Rates or Direct Auto Insurance

his cellular telephone number or request that either company call his cellular phone

about an insurance quote.

      58.    Plaintiff did not expressly consent in writing to receive Defendants’

autodialed or prerecorded telemarketing calls to his cellular phone.

                              CLASS ALLEGATIONS

      59.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff brings this action

against Defendants on behalf of himself and all other persons similarly situated

throughout the United States.

      60.    Plaintiff proposes the following class definition:

             All persons in the United States to whom one or more
             telemarking or advertising calls were initiated (1) to their
             cellular telephone number, (2) by or on behalf of any or all of the
             Defendants, (3) using an automatic telephone dialing system or
             an artificial or prerecorded voice, (4) on or after June 21, 2015,
             and (5) without their prior express written consent.

      61.    Excluded from the class are Defendants, any entity in which any

Defendant has a controlling interest, each of their respective officers or legal

representatives, and any Judge assigned to this action, including his or her

immediate family.

      62.    The proposed class members are identifiable through phone records

and phone number databases.

                                          12
       Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 13 of 17




      63.    Plaintiff is a member of the proposed class.

      64.    The automated technology that Lower Insurance Rates used to call

Plaintiff’s cellphone is capable of contacting thousands of people a day, and so the

potential class members number in the hundreds or thousands, at least. Individual

joinder of so many persons is impracticable.

      65.    Use of a prerecorded voice and voice prompt menu further increases

the scale at which Lower Insurance Rates can make the calls without human

intervention.

      66.    There are questions of law and fact common to Plaintiff and to the

proposed class, including but not limited to the following:

             a.     Whether Lower Insurance Rates used an automatic telephone

      dialing system or an artificial or prerecorded voice to call the cellular phones

      of Plaintiff and others;

             b.     Whether Lower Insurance Rates initiated telemarketing calls to

      cellular phones without the prior express written consent of the called

      parties;

             c.     Whether Direct Auto Insurance and National General are liable

      for Lower Insurance Rates’ violations of the TCPA;

             d.     Whether Plaintiff and the other members of the class are

      entitled to statutory damages under the TCPA;




                                          13
       Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 14 of 17




             e.    Whether Defendants’ actions were knowing or willful and, if so,

      whether the Court should treble the statutory damages awarded to Plaintiff

      and the other members of the class; and

             f.    Whether Plaintiff and members of the class are entitled to

      equitable relief, including but not limited to injunctive relief.

      67.    Plaintiff’s claims are based on the same facts and legal theories as the

claims of all class members and therefore are typical of the claims of class members.

Plaintiff and the other class members all received telephone calls to their cellular

telephone lines through the same or similar dialing system and or the same or

similar prerecorded voice.

      68.    Plaintiff is an adequate representative of the class because his

interests do not conflict with the interests of the Class he seeks to represent.

Plaintiff is a victim of ATDS telemarketing to his cellular phone using a

prerecorded voice without any emergency purpose and without his prior express

written consent, and he is committed to the vigorous prosecution of this action.

Plaintiff has retained counsel competent and experienced in complex TCPA class

action litigation. Plaintiff will vigorously prosecute this action. Plaintiff and his

counsel will fairly and adequately protect the interest of members of the class.

      69.    Common questions of fact and law predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of this controversy. The only individual questions




                                          14
       Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 15 of 17




concern identification of class members, which will be ascertainable from records

maintained by Defendants or their agents.

      70.       The likelihood that individual class members will prosecute separate

actions is remote because individual litigation of the claims of all class members is

economically unfeasible and procedurally impracticable given the expense involved

and the small recoveries available through individual actions.

                COUNT I - VIOLATION OF THE TELEPHONE
            CONSUMER PROTECTION ACT, 47 U.S.C. § 227, ET SEQ.
      71.       Plaintiff incorporates all preceding paragraphs as though fully set

forth herein, and brings Count I individually and on behalf of the class.

      72.       The foregoing acts and omissions of Defendants constitute numerous

and multiple violations of the TCPA, 47 U.S.C. §227, by making calls, except for

emergency purposes, to the cellular telephone numbers of Plaintiff and members of

the class using an ATDS and/or artificial or prerecorded voice.

      73.       As a result of Defendants’ violations of the TCPA, 47 U.S.C. §227,

Plaintiff and members of the class are entitled to an award of $500 in damages for

each and every call made to their cellular telephone numbers using an ATDS or

artificial or prerecorded voice in violation of the TCPA, pursuant to 47 U.S.C. §

227(b)(3)(B).

      74.       Plaintiff and members of the class are also entitled to, and do seek,

injunctive relief prohibiting Defendants from violating the TCPA, 47 U.S.C. §227,

by making calls, except for emergency purposes, to cellular telephone numbers

using an ATDS or artificial or prerecorded voice.


                                           15
        Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 16 of 17




       75.    Defendants’ violations were knowing or willful.

       76.    If the Court determines that Defendants’ actions were knowing or

willful, then Plaintiff requests that the Court increase the statutory damages up to

three times the amount. 47 U.S.C. § 227(b)(3).

       WHEREFORE, Plaintiff, for himself and all class members, requests the

following relief:

       A.     Certification of the proposed class;

       B.     Appointment of Plaintiff as representative of the class;

       C.     Appointment of Plaintiff’s counsel as counsel for the class;

       D.     An order awarding statutory damages of at least $500 per phone call at

              issue pursuant to 47 U.S.C. § 227(b)(3)(B);

       E.     An order increasing those statutory damages up to three times ($1,500

              per call at issue) pursuant to 47 U.S.C. § 227(b)(3)(C);

       F.     An order enjoining Defendants from engaging in the same or similar

              unlawful practices alleged herein;

       G.     An order awarding costs of suit;

       H.     Leave to amend this Complaint to conform to the evidence presented at

              trial; and

       I.     Orders granting any other relief this Honorable Court deems

              equitable, proper, and just.




                                             16
       Case 1:19-cv-05849-GHW Document 1 Filed 06/21/19 Page 17 of 17




Dated: June 21, 2019                   Respectfully submitted,
                                       KEITH HOBBS, individually and
                                       as the representative of a class of
                                       similarly-situated persons,

                                       /s/ Jonathan B. Piper



Jonathan B. Piper
Tod A. Lewis (pro hac vice to be applied for)
Mara A. Baltabols (pro hac vice to be applied for)
BOCK, HATCH, LEWIS & OPPENHEIM, LLC
134 N. La Salle St., Ste. 1000
Chicago, IL 60602
Tel: (312) 658-5500
Fax: (312) 658-5555
service@classlawyers.com




                                         17
